COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-01123-CR
Trial Court Cause
Number:                     12CR0266
Style:                      Michael Keith Coslett
                            v The State of Texas
                    *
Date motion filed :         July 1, 2013
Type of motion:             Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             April 8, 2013
         Number of previous extensions granted:         1, directing that brief be filed by June 7, 2013
         Date Requested:                                July 22, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: July 22, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of

Date: July 10, 2013